Citation Nr: 0212376	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  96-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disorders of the 
lumbar spine (degenerative arthropathy, degenerative 
discopathy at L4-L5, radiculitis/radiculopathy at L4-L5, and 
right meralgia paresthetica); right knee (abrasive 
chondroplasty and medial meniscectomy); and hips as secondary 
to the service connected disability of left total knee 
replacement.

2.  Evaluation of residuals, fracture right carpal tunnel 
radius (wrist) with carpal tunnel syndrome, currently 
evaluated as 10 percent disabling. 

3.  Evaluation of fracture, right carpal tunnel radius 
(wrist) with degenerative arthritis, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Little Rock Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
disorders of the back, right knee and hips as secondary to a 
service left knee disability, and denied an evaluation in 
excess of 0 percent for residuals of a right wrist fracture 
with carpal tunnel syndrome.  While the appeal was pending, 
the RO awarded a 10 percent evaluation for the right wrist 
disability in January 1997.

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 1996, a transcript of which has been 
associated with the claims file.

In September 1997 the Board remanded the case to the RO for 
further development and adjudicative actions.

In June 2002 the RO affirmed the determinations previously 
entered with the exception of assigning a separate 10 percent 
evaluation for residuals of the right wrist fracture as 
arthritis, and a 10 percent evaluation for residuals of the 
right wrist fracture as carpal tunnel syndrome.

This case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Disabilities of the lumbar spine, bilateral hips and 
right knee are not causally related to the service-connected 
left knee total arthroplasty.

2.  Residuals of fracture of the right carpal tunnel radius 
(wrist) with carpal tunnel syndrome are manifested by 
neurological findings consistent with mild incomplete 
paralysis.

3.  Residuals of fracture of the right carpal tunnel radius 
(wrist) with carpal tunnel syndrome are manifested by 
findings of limitation of motion, in all planes, including 15 
degrees ulnar flexion, but with no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Disabilities of the lumbar spine, bilateral hips and 
right knee are not proximately due to, the result of, or 
aggravated by the service connected total left knee 
replacement.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995). 

2.  The criteria for an evaluation in excess of 10 percent 
for carpal tunnel syndrome fracture of the right carpal 
radius (wrist) with carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4,71a, Diagnostic Codes 7805, 
5215 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for fracture of the right carpal radius (wrist) with 
degenerative arthritis have not been met. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Codes 8515 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service Connection

Service medical records reflect that the veteran was in a 
motor vehicle accident in December 1955 and received multiple 
injuries to his head and fractured his left femur mid shaft.  
His left femur fracture was treated with open reduction 
surgery.  A November 1957 reenlistment examination noted his 
left knee to have ankylosis and he was referred for an 
orthopedic examination the same day, which found that his 
left leg had healed well, he had full range of motion of the 
left knee and was recommended for reenlistment.  An October 
1963 GI clinic consult does reflect treatment for upper back 
pain and lower back pain complaints in relation to pain in 
the epigastric region.  He was seen in September 1969 for a 
traumatic injury to his left knee, with limitation of motion 
secondary to an old injury.  Service medical records are 
silent for any treatment for complaints involving the hips 
and right knee.  His August 1974 retirement examination 
revealed normal orthopedic examination findings, although a 
graft scar of the right hip was noted.  

The report of a January 1975 VA examination noted the history 
of his left leg fracture and other injuries.  On orthopedic 
examination, X-rays of the lumbar spine were interpreted as 
within normal limits and his pelvis was level, with leg 
lengths equal.  His left knee X-ray was noted to show bone 
spurring and a portion of the metal used to fixate his 
compound fracture.  Pelvic X-ray showed a large bone spur on 
the right iliac crest secondary to removal of a bone graft to 
the femur.  He was noted to walk with a normal gait, had a 
normal range of motion of the lumbar spine and had negative 
straight leg raise.  His multiple scars from the skin graft 
were well healed.  The diagnoses did not include any findings 
for the hips, back or right knee.

In a February 1975 rating decision, the RO granted service 
connection for a left knee disorder as residuals of a 
fracture to the left humerus.  

A February 1988 VA examination report revealed the veteran to 
walk with a slight limp.  He indicated that his left hip was 
okay.  Orthopedic examination findings did not include 
anything referable to the lumbar spine, the hips or the right 
knee.  

VA treatment records from 1987 to 1988 and from 1990 to 1993 
reveal treatment for disabilities other than the back, right 
knee and hips.  These records include records of a January 
1987 surgery for torn medial meniscus of the left knee.  

Private treatment records reflect complaints of pulling and 
discomfort in the buttocks and in the right upper thigh in 
April 1990.  This was said to have occurred after he rode 8 
hours round trip in a vehicle and was aggravated when he 
lifted some logs into his truck a few days later.  He was 
noted to still have right buttocks discomfort in August 1991.  
These private medical records also document continued left 
knee problems.  An August 1992 treatment note reflects 
problems with his right knee said to be from giving in to his 
left knee, which has always been bad.  He was also noted to 
have been retired from the Postal Service since 1990.  The 
diagnoses in August 1992 included degenerative arthritis in 
the left knee and arthralgias in the right knee.  These 
diagnoses were again given in August 1993.  

X rays taken in June 1994 by VA revealed the following 
findings: severe DJD of the left knee, normal right knee, 
normal hips and marked degenerative disc disease of the L4-5 
of the lumbar spine.

A June 1994 VA orthopedic examination revealed the veteran to 
stand with his knees flexed and he was unable to straighten 
them.  He was able to bend forward to extend fingertips.  He 
was able to extend to neutral, right and left bending to 15 
degrees, he had normal symmetrical vertebral motion with no 
spasm.  He could perform straight leg raise to 90 degrees 
without discomfort.  He walked with a slight limp on the left 
leg.  X-rays of the hips showed no abnormalities.  X-rays of 
the right knee showed good joint space.  

The left knee X-rays showed marked joint space with marked 
spring and limping and marked arthritis.  The lumbar spine 
had markedly narrowed L4-5 disc space with vacuum disc 
phenomena.  The opinion was that the veteran had sustained a 
fractured left femur, which healed.  He had stiffness, which 
was the usual complications of a fracture of the femur in the 
left knee, and the left knee had gone on to marked 
degenerative changes.  The right knee was apparently normal.  
The examiner opined that there was no relation between the 
right knee and the left leg fracture, although the left knee 
problems were felt to be related to the fracture.  There was 
marked degenerative changes in the lumbar spine particularly 
at the L4-5, with osteoarthritic changes with the slight leg 
inequality.  There was more motion in the back, but this 
would result minimally from the fracture of the femur.  Most 
of the change in the back was due to wear and tear.  The 
examiner stated that the back problems probably were of 
minimal relation to the left leg fracture and degenerated 
left knee.

In January 1996, the veteran underwent a total left knee 
arthroplasty for degenerative joint disease of the left knee.  
He began physical therapy in February 1996 for touch down 
weight bearing of the lower extremity of 0 to 60 degrees.  A 
March 1996 X-ray report revealed the total knee replacement 
to be in place with no evidence of loosening or infection.  

At a hearing held at the RO in April 1996, the veteran 
testified that he believed that the leg length discrepancy 
caused by his left knee replacement surgery was responsible 
for his back, right knee and hip problems.  He cited the 
discrepancy of the wear between the soles of his right and 
left shoes as an example of how his gait was altered to the 
point where more weight was on the right knee, thereby 
causing or aggravating these claimed disorders.  

A June 1996 VA examination report revealed findings of the 
veteran standing with a 1/4 to 1/2 inch leg length discrepancy.  
His complaints were noted to be back pain and stiffness and 
right knee pain.  No diagnosis was given.  

In July 1997 the veteran underwent a VA examination.  The 
claims file was noted to not be present, although a hospital 
record was present and reviewed.  The narrative history of 
the left leg fracture from a car accident in service was 
given by the veteran, followed by subsequent left knee 
problems culminating in a total arthroplasty procedure.  He 
was now said to have finished his physical therapy course and 
was working for the state employment service.  On physical 
examination he walked with a limp on the left leg due to a 
slight flexion contracture, measured at about 10 degrees in 
the left knee joint.  The remainder of this examination 
addressed the condition of the left knee, with no mention 
made of the back, right knee or hips.  

Pursuant to the Board's September 1997 remand, the veteran 
underwent a VA orthopedic examination in March 1998.  The 
claims file was available and reviewed.  The history of the 
veteran's motor vehicle accident and resultant left leg 
fracture was noted, as well as the January 1996 total knee 
replacement.  His back was said to require a special chair 
and back support.  He also had pain in his right buttock area 
as though it were perforated by bone.  He complained of the 
right knee aching at night, but no swelling or instability.  
He reported uneven shoe wear on the toes of the left foot.  

Physical examination findings revealed pain in the right 
buttock area on lumbar ranges of motion.  He also had 
positive straight leg raising at 55 degrees and hypalgesia 
and hypesthesia over the posterior right buttock and upper 
portion of the posterolateral right thigh.  His right knee 
showed a range of motion of 0-115 degrees, with no effusion.  
He had some slight retropatellar grating.  Ligaments were 
stable and there were no signs of impingement.  X-rays were 
noted to show hypertrophic degenerative changes at the lumbar 
spine from L2 through L5.  X-rays of the pelvis showed joint 
spaces to be present with irregular excrescence's noted on 
the superior acetabular rims bilaterally.  The right knee X-
rays showed degenerative changes in the lateral supracondylar 
area with slight narrowing of the joint space present.  The 
diagnoses were degenerative arthropathy, back, lumbosacral, 
degenerative discopathy at L4-L5, and at L5-S1, radiculitis, 
radiculopathy on the right at L4-5 and degenerative 
arthropathy of the right knee.  

The opinion given in this March 1998 examination was that the 
veteran was having symptoms in areas that showed signs of 
degenerative discopathy with referred pain down the right 
lower extremity emanating from changes in the lumbar spine.  
The veteran was said to have early degenerative changes in 
the right knee and early changes about the acetabular rims of 
both hips.  The examiner stated that the veteran's hip 
difficulty was on a referred basis from his lumbar 
discopathy.  

A March 1998 VA neurological examination revealed a diagnosis 
of right meralgia paresthetica due to an entrapment 
neuropathy of the right lateral femoral cutaneous nerve.  
This was initially said to be unrelated to any lumbosacral 
abnormality.  Chronic low back pain was also diagnosed.  EMG 
studies were done on both lower extremities in March 1998.  
The results were interpreted to show evidence of right S1 
radiculopathy.  The clinically diagnosed right meralgia 
paresthetica was not tested electrophysiologically. 

VA medical records reflect that the veteran underwent right 
knee arthroscopic surgery in January 1999.  The surgery was 
arthroscopy with medial meniscectomy and abrasion 
chondroplasty for the right knee disorder, which was 
diagnosed as medial meniscus tear of the right knee.  The 
surgical notes reflect the veteran's opinion that he felt his 
total knee replacement caused accelerated arthritic problems 
in the right knee.  The surgeon did not indicate whether or 
not he agreed with the veteran's theory.  The VA medical 
records also show surgery at the hand clinic for a cyst on 
the middle finger of the veteran's left hand.  

The RO determined that the March 1998 VA examination was 
inadequate and scheduled the veteran to undergo further 
examinations.  In September 1999 the veteran was reexamined 
by the examiner who had conducted the 1998 neurological 
examination.  The claims file was again reviewed and the 
history of the service injury to the left leg, culminating in 
a total left knee replacement was again related.  Other than 
findings related to the right hand, this examination was said 
to be unchanged from the previous examination of 1998.  



The diagnoses included right meralgia paresthetica and 
chronic low back pain with no objective evidence of 
lumbosacral radiculopathy but with definite EMG evidence of 
one at the S1 level.  The examiner was unable to state with 
any degree of certainty whether this veteran's low back pain 
with associated right S1 radiculopathy was aggravated by a 
left knee injury.  This opinion was deferred to the 
orthopedic surgeon.

The report of a September 1999 VA orthopedic examination 
revealed the veteran's continued complaints of pain in both 
hips, particularly the right hip.  Regarding the right hip, 
he indicated that this pain was in the central aspect of the 
right buttock, and sometimes went down the right leg to the 
calf and foot.  He also complained of back pain and right 
knee pain.  The claims file was available and reviewed.  A 
history of recent right knee arthroscopic surgery in February 
1999 was noted.  Regarding the right knee, examination 
revealed a range of motion from 0 to 120 degrees with end 
points mildly painful.  There was no effusion and the knee 
joint was stable.  

Examination of his back showed some stiffness on performing 
the range of motion, with complaints of pain on bending to 
the right.  Straight leg raising revealed pain at 55 degrees 
on both sides.  His hips has a range of motion to 125 degrees 
flexion, 35 degrees abduction, 20 degrees adduction, 40 
degrees external rotation and 30 degrees internal rotation 
bilaterally.  X-rays of the right knee showed spurring in the 
knee and narrowing of joint space.  The lumbar spine X-rays 
also showed spurring, narrowing of space between L4 and L5, 
retrolisthesis at L4 and degenerative disease of the facets 
between L4-5 and S1.  The impressions regarding the lumbar 
spine rendered were degenerative arthropathy, back, lumbar, 
sacral; degenerative discopathy, L4-5, L5-S1 and radiculitis, 
radiculopathy, right L4-5.  The right knee was diagnosed as 
remote surgery right knee, abrasive chondroplasty and medial 
meniscectomy.  There was no diagnosis regarding the hips.

The examiner's opinion in the September 1999 VA examination 
was that the veteran's lumbar spine disorder's etiology was 
secondary to the above described degenerative lesions in the 
bony segments as well as the nucleus pulposus of the levels 
involved.  The surgical findings reported from the February 
1999 right knee surgery were that the veteran has early 
degenerative arthritis of the right knee or degenerative 
arthropathy.  The veteran's hip disabilities were said to be 
of dual origin.  The symptoms, particularly on the right were 
referable to the findings in the low back that were 
aggravating or irritating the nerves passing into the lumbar 
plexus, with more irritation on the right than left.  The 
veteran was said to have degenerative arthritis in all 
joints.  However, the hip joint spaces themselves were 
preserved, but the collagenic tissues about the hip joints 
were responsible for reducing range of motion in rotational 
planes.  

The examiner opined that the veteran's lumbar spine and hip 
disorders were not caused by or aggravated by his service 
connected left knee disability.  Regarding the right knee, 
the examiner did acknowledge that it was possible that during 
unilateral weight bearing on the right leg during recovery 
for the left knee replacement could aggravate the symptoms of 
degenerative arthritis.  The examiner was unable to logically 
state the increased manifestations of the lumbar spine, right 
knee and hips that were proximately due to the service 
connected total knee replacement.


Increased Rating

Service medical records reflect that the veteran fractured 
his right wrist when he fell on it in February 1971.  He was 
casted for four weeks.  A January 1975 VA examination 
resulted in findings of post traumatic and post reduction 
fracture of the right wrist, and a normal range of motion. 

Based on the service medical records and the findings from a 
January 1975 VA examination, the RO granted service 
connection for a right wrist fracture in a February 1975 
rating decision with assignment of a noncompensable 
evaluation.  .  

An August 1988 VA examination report noted that the veteran 
was right handed and demonstrated about 90 pounds of grip 
strength in both hands and right wrist findings of flexion to 
70 degrees; right wrist extension to 60 degrees; ulnar 
deviation to 35 degrees and radial deviation to 15 degrees.  
The left wrist was normal.  

A June 1994 VA X-ray of the right wrist revealed no 
significant bone, joint or soft tissue abnormalities were 
seen except for a posterior position of the distal ulna.  A 
December 1996 VA examination report revealed complaints of 
right wrist pain to the extent that the veteran had 
difficulty writing multiple sentences or words without pain.  
His right hand showed 20 degrees range of ulnar and radial 
deviation, 55 degrees of extension and 60 degrees of flexion.  
He had excellent pinch and grasp of the right hand.  

At a hearing held at the RO in April 1996, the veteran 
testified that his right wrist problems caused aching and 
loss of strength involving his right thumb and that his wrist 
had a dull ache.  He denied that he had swelling of his 
wrist.  

Pursuant to the Board's September 1997 remand, the veteran 
underwent a VA orthopedic examination in March 1998.  This 
examination revealed complaints of his right wrist giving him 
difficulty writing.  He was right handed.  He noted problems 
using a computer and pain while driving long distances.  He 
indicated that the pain sometimes interfered with his sleep.  
He had problems operating a lawn mower and had weakness of 
the thumb particularly when gripping.  He had pain at the 
base of the thumb and a sense of shakiness of the right hand.  

Examination of the right wrist revealed a range of 40 degrees 
dorsiflexion, 55 degrees of palmar flexion, 25 degree radial 
deviation and 25 degrees of ulnar deviation.  In his age 
group 70 degrees dorsiflexion and palmar flexion would be 
acceptable as well as radial deviation of 20 degrees and 
ulnar deviation of 45 degrees.  

Examination of his hands during the March 1998 VA examination 
revealed slight enlargement of the proximal interphalangeal 
joints.  He had a slight deviation of the mid finger which 
was bilateral.  The right hand on muscle testing revealed 
some weakness in pinch between the thumb, index finger and 
fifth finger.  He had hook and grasp.  Palpation of the thumb 
on the right hand at the metacarpo-carpal articulation 
revealed enlargement from bony structures as compared to the 
left side.  X-rays were noted to show degenerative and 
hypertrophic changes in the carpometacarpal articulation of 
the thumb, spurring on the dorsal aspect of the semilunaris, 
a prominent tubercle of the scaphoid and some narrowing of 
joint space between the carpus and distal radius.  His right 
wrist symptoms were compatible with the physical findings.

A March 1998 VA neurological examination was noted to be 
limited to examination of the lower extremities.  EMGs also 
taken in March 1998 in conjunction with this examination 
addressed only the lower extremities.  

The report of a September 1999 VA neurological examination 
addressed the right wrist fracture.  For the past 6-7 years, 
the veteran had intermittently had pain involving the right 
wrist and paresthesias involving the palm and the first three 
digits of the right hand.  He described numbness and tingling 
in the distribution of the right median nerve with prolonged 
use of the hands and with activities such as using a computer 
mouse, driving or mowing.  He also had some nocturnal 
awakening from these symptoms.  He never had 
electrodiagnostic testing for carpal tunnel syndrome, nor did 
he ever have surgery or use a wrist splint for this problem.  

Physical examination revealed the strength and muscle tone of 
all major muscle groups in the upper extremities to be within 
normal limits with no atrophy or fasciculations.  Sensory 
examination revealed minimally decreased pinprick sensation 
over the palmar aspect of the right hand in the distribution 
of the right median nerve.  Otherwise, pain and touch 
sensation were intact in the upper extremities.  Biceps and 
tendon jerk were 1+ and symmetrical.  The impression was mild 
right carpal tunnel syndrome secondary to a right wrist 
fracture.  

The September 1999 VA orthopedic examination of the right 
wrist yielded the veteran's complaints of pain in the right 
wrist particularly when using a computer mouse or his cane, 
which he was now using.  The pain was intermittent but could 
be severe.  He also complained of stiffness.  He was noted to 
have had a small mass removed from his left long finger of 
the right hand.  This was noted to be degenerative 
fibrocartilage and fibrous connective tissue and was negative 
for tumor.  

His right wrist showed 45 degrees in dorsiflexion, 55 degrees 
of palmar flexion, 15 degrees of radial flexion and 15 
degrees of ulnar flexion.  The extreme degrees of motion did 
not cause pain as they were not forced past the end point.  
Attempts to go beyond these ranges and repetitive motion were 
painful.  In his age group 70 degrees flexion and extension 
would be acceptable as well as radial deviation of 20 degrees 
and ulnar deviation of 30-35 degrees.  The contours of the 
wrist joints were not disturbed and there was no evidence of 
synovitis.  He had joint enlargements in the proximal 
interphalangeal articulation.  He had hook and grasp.  

Palpation of the right hand revealed enlargement at the 
metarcarpo-carpal articulation.  Similar findings were noted 
in the opposite hand.  Multiple X-rays of the right wrist 
revealed narrowing of the radial carpal joint space with 
irregular spurring along the neck of the navicular, close to 
the tuberosity.  Also a spur was present on the dorsolateral 
aspect of the radius.  Marked degenerative arthritis was 
noted in the carpometacarpal articulation of the thumb.  The 
diagnosis was degenerative arthritis, right carpal radial 
(wrist), mild.  


Criteria

Secondary Service Connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to show that a disability is proximately due to or 
the result of a service-connected disease or injury, the 
veteran must submit competent medical evidence showing that 
the disabilities are causally-related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).


Increased Rating

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria. 38 
U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2001), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue. See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 



(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight- bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. § 
4.59.




Wrist, ankylosis of (major): unfavorable, in any degree of 
palmar flexion, or with ulnar or radial deviation may be 
rated 50 percent.  Any other position, except favorable, may 
be rated 40 percent. Favorable in 20° to 30° dorsiflexion 
shall be rated 30 percent. Note: Extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
Diagnostic Code 5125. Diagnostic Code 5214.

Limitation of motion of the wrist (major or minor) with 
dorsiflexion less than 15°, or palmar flexion limited in line 
with forearm shall be rated 10 percent.  Diagnostic Code 
5215.

The standardized description of ankylosis and joint motion 
measurement included in the rating schedule shows wrist 
dorsiflexion (extension) from 0 to 70 degrees and palmar 
flexion from 0 to 80 degrees.  Wrist ulnar deviation from 0 
to 45 degrees and radial deviation from 0 to 20 degrees 38 
C.F.R. § 4.71, Plate I.

The Schedule of Rating Disabilities further notes that 
neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis...

The maximum rating for neuritis not characterized by organic 
changes like this will be as moderate, incomplete paralysis.  
See 38 C.F.R. § 4.123.

And finally, the Schedule of Rating Disabilities notes that 
neuralgia, cranial or peripheral, characterized by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  See 38 C.F.R. § 
4.124.

38 C.F.R. § 4.124a Diagnostic Code 8515 involves paralysis of 
the medial nerve.  

The current 10 percent evaluation granted by the RO 
contemplates incomplete mild paralysis of the median nerve 
(major) under Diagnostic Code 8515; 30 percent may be 
assigned for incomplete moderate paralysis of the median 
nerve (major); a maximum evaluation of 50 percent may be 
assigned for incomplete severe paralysis of the median nerve 
(major) and a maximum evaluation of 70 percent may be 
assigned for complete paralysis of the median nerve (major). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA). VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.

VA has issued final rules to amend adjudication regulations 
and implement the provisions of the VCAA.  See 66 Fed. Reg. 
45620 (August 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes service medical 
records as well as VA examination reports and private 
treatment records.

Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection and 
entitlement to an increased evaluation.  He has also been 
notified of what the evidence the VA would obtain and what 
evidence he needed to obtain to support his claims in a RO 
letters dated in January 1998.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing VA's 
obligation to communicate with claimants as to evidence 
development).  In response to the letter the veteran advised 
the RO of private medical records, which were subsequently 
obtained.  

The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  

Additionally, the veteran was afforded a hearing before a 
hearing officer at the RO.  The Board therefore finds that 
the notice requirements of the new law have been met.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.

Consequently, these issues need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Secondary Service Connection

As the veteran's claim is predicated on the theory of 
secondary service connection, the Board has limited its 
discussion accordingly to addressing whether a basis exists 
for a grant of service connection for the disabilities at 
issue on a secondary basis.

In the veteran's case at hand, the Board notes that the 
evidentiary record is complete.  Moreover, the veteran has 
been afforded the benefit of a VA examination, which was 
definitive and specifically addressed his claim.  Despite his 
contentions to the contrary, the September 1999 VA orthopedic 
examination shows the VA examiner reported that his lumbar 
spine disorder, his bilateral hips disorder and his right 
knee disorder was unlikely to be related to his service-
connected left knee total arthroplasty.  The lumbar spine 
disorder and hip disorder were also said to not be likely to 
have been aggravated by the left knee disability.  The lumbar 
spine disorder was said to be due to degenerative lesions of 
the bony segments of the lumbar spine.  The hips were opined 
to be related to the lumbar spine pathology.  

Regarding the right knee disability, the examiner could not 
say with any degree of certainty whether it was either caused 
or aggravated by the service connected left knee disability.  
Additional medical evidence obtained could not clarify 
whether the veteran's left knee disability caused or 
aggravated his right knee.  

Accordingly, the veteran's claim of having developed 
disabilities of the lumbar spine, bilateral hips and right 
knee as a result of his left knee replacement not supported 
by the evidentiary record.  Based upon the foregoing, the 
veteran's claim of entitlement to service connection for 
disabilities of the lumbar spine, bilateral hips and right 
knee as secondary to the service-connected left knee 
arthroplasty must be denied.

The Board notes that the veteran testified that he felt 
orthopedic disorders affecting the lumbar spine, the hips and 
right knee were causally related to his service-connected 
left knee arthroplasty.  A VA medical record of his right 
knee surgery in January 1999 reflects his opinion that the 
right knee disorder was caused by the left knee, but the 
surgeon clearly indicated this was the veteran's own theory, 
and made no opinion in concurrence.  There is no competent 
medical evidence of record linking his right knee, back and 
hip problems to his service-connected left knee disorder.

Moreover, while the veteran as a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, he is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  He is not competent to 
claim that he has disorders of the lumbar spine, hips and 
right knee as secondary to his service-connected left knee 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed disorders of the right knee, back and hips 
are secondary to the service-connected left knee disorder.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for disabilities of the 
lumbar spine, bilateral hips and right knee as secondary to 
the service-connected left knee arthroplasty must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Increased Rating

The veteran has been provided a comprehensive examination in 
connection with the claim that addressed relevant rating 
criteria.  The medical examination records include sufficient 
detail regarding his right wrist disability to apply current 
rating criteria, and such are considered the best evidence 
for an informed determination of his current impairment from 
the disability.  Further, there has not been reported any 
more recent comprehensive evaluation or treatment for this 
disability since VA examined him in 1999. Johnson v. Brown, 9 
Vet. App. 7 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).




The Board notes that the veteran is currently receiving a 
separate 10 percent evaluation for his right wrist fracture 
under DC 5215 for limitation of motion.  This is the maximum 
allowable rating under DC 5215 for limitation of motion.  The 
most recent VA examination of September did not reveal the 
veteran's right wrist to be ankylosed, which would meet the 
criteria for an evaluation in excess of 10 percent.  

To the contrary, the September 1999 VA examination showed him 
to have wrist movement in all planes of motion, with ulnar 
flexion at the 15 degrees currently compensated as 10 percent 
disabling under DC 5215.  

The Board must now consider whether the veteran's right wrist 
disorder as manifested by carpal tunnel syndrome warrants an 
evaluation in excess of the separate 10 percent evaluation he 
is currently receiving under DC 8515 for incomplete mild 
paralysis.  

The findings on the most recent neurological examination of 
September 1999 were of normal strength and muscle tone of the 
right upper extremity with no atrophy or fasciculations.  He 
only showed minimally decreased pinprick sensation over the 
palmar aspect of the right hand in the distribution of the 
right median nerve.  These findings, as well as those shown 
elsewhere in the claims file are consistent with no more than 
an incomplete mild paralysis, as contemplated by the 10 
percent evaluation currently assigned for his carpal tunnel 
syndrome.  The evidence does not show his carpal tunnel 
symptoms to more closely resemble that of a moderate 
incomplete paralysis. 

Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

The RO considered an extraschedular evaluation in 1999 and 
discussed the criteria in the statement of the case.  The 
CAVC has held that the Board is precluded by regulation from 
assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Under Secretary for 
Benefits or the Director for review.  Thus there is no 
prejudice by a ruling on this phase of the claim for 
increase. VAOPGCPREC 6-96.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  The Board does not find the veteran's disability 
picture regarding the right forearm and skin to be unusual or 
exceptional in nature as to warrant referral of his case to 
the Director for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

In this regard, the Board will note that there is no evidence 
that the veteran's right wrist disorders have been shown to 
markedly interfere with employment, or to have required 
frequent inpatient care.  Having reviewed the record with the 
extraschedular mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to service connection for a lumbar spine 
disorder, a right knee disorder and a bilateral hip disorder 
as secondary to service connected left knee total 
arthroplasty is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of fracture, right carpal tunnel radius (wrist) with carpal 
tunnel syndrome is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of fracture, right carpal tunnel radius (wrist) with 
degenerative arthritis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

